Citation Nr: 1754604	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-60 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to February 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the derivative issue of entitlement to TDIU has been raised by the record, and, therefore, it has been added to the issues on appeal as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hearing loss was manifested by at worst Level XI hearing acuity in the right ear and Level VI hearing acuity in the left ear; although hearing loss has caused social isolation, frequent hospitalizations and marked interference with employment on account of hearing loss are not shown.

2.  The probative evidence of record is against a finding that the Veteran's service-connected hearing loss and tinnitus preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss, to include on an extraschedular basis, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



	Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2017).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The Veteran's schedular rating for bilateral hearing loss was increased from 10 percent to 40 percent disabling in a February 2014 rating decision.  In April 2016, the Veteran filed a claim for further increase.  

In May 2016, the Veteran underwent a VA examination.  He reported he was missing words, could not hear anything without his hearing aids and he had to lean in with his left ear in order to hear what people said.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:  


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
105+
105+
     105+
105+
Left Ear
      65
60
70
80

The average decibel loss was 105 decibels in the right ear and 69 decibels in the left ear.  Speech discrimination scores were 0 percent on the right and 72 percent on the left.  The Veteran has exceptional hearing loss in each ear.  Based on Table VI and Table VIA, the Veteran had Level XI hearing acuity in right ear, and based on Table VI he had Level VI hearing acuity in the left ear; based on Table VIA he had Level V hearing acuity in the left ear.  Applying Table VII, the Veteran's hearing loss warrants a 50 percent evaluation.

To the extent the Veteran feels he cannot hear well, he is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that schedular disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board has also considered whether the matter should be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2017). Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

For determining whether an extraschedular rating is warranted there is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.

In his August 2016 notice of disagreement, the Veteran indicated his hearing loss resulted in isolation and negatively affected a "large percentage" of his activities of daily living.  He restricts his automobile driving to daylight hours when sight can make up for his hearing impairment.  He remains dependent on someone else to wade through telephone voice options to renew his prescription medications and is unable to communicate with his grandchildren via telephone.  He indicated that because his hearing had gotten worse, he stopped volunteering at a local hospital and simple, daily face-to-face communication with friends and neighbors had become "an exercise in frustration."  He indicated all of this compounded his feelings of separation and powerlessness.

The United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id. at 369, 371.  Here, the Veteran experiences social isolation on account of his hearing loss and the Board finds that the evidence demonstrates an unusual disability picture such that the first requirement under the Thun test has been met.

Given that the schedular evaluation does not fully contemplate the effects of the Veteran's disability, the Board must now consider whether his disability picture exhibits other related factors, to include frequent hospitalizations or marked interference with employment on account of his hearing loss.  Here, there is no evidence that the Veteran has been hospitalized due to hearing loss.  Regarding employment, he has been retired throughout the pendency of the appeal.  

The Board recognizes that the Veteran stopped volunteering at a local hospital; however, marked interference with employment has not been shown.  The decision not to continue volunteering provides further support for the Veteran's argument that he is isolated on account of his trouble hearing.  While the Board recognizes that there would be some interference with employment in this case, were the Veteran employed, a significant amount of interference with employment is already contemplated by a 50 percent disability rating.  By analogy, a 50 percent rating for a mental disorder contemplates such symptoms as reduced reliability and productivity, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 50 percent rating for migraines contemplates attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Here, the evidence demonstrates that communication is difficult and frustrating, but the Veteran can hear, although hearing aids are required.  Overall, marked interference that would justify referral for a rating in excess of 50 percent on an extraschedular basis has not been shown.

Based on the foregoing, the Board concludes that the Veteran's hearing loss does not result in marked interference with employment or frequent periods of hospitalization and, therefore, the second requirement under the Thun test is not met and referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

	Entitlement to a TDIU

The Veteran contends that a TDIU should be granted because hearing loss impacted his employability immediately following discharge from service and contributed to his decision to stop working.  See October 2017 Informal Hearing Presentation.  He argues that he is prevented from working in sales and public relations jobs and that he limits activities that require continuous verbal interaction with others.  At the VA examination in May 2016, it was noted the Veteran's hearing loss and tinnitus did impact his ability to work.  He related that he was missing words, could not hear anything without his hearing aids and had to lean in with his left ear in order to hear what people are saying.  Regarding tinnitus, he indicated it was bothersome, annoying and interfered when he talked to people.  In his August 2016 notice of disagreement, he reported being an otherwise healthy individual, but that the degree of his hearing loss resulted in isolation because using the telephone is difficult, if not impossible, and simple, daily face-to-face communication is an "exercise in frustration." 

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Here, bilateral hearing loss and tinnitus are rated as one disability for TDIU purposes and the Veteran is eligible for consideration under 38 C.F.R. § 4.16(a).  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In arriving at a conclusion, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Here, the evidence demonstrates that the Veteran can hear, although hearing aids are required, and that he is not physically and mentally impaired by service-connected disabilities such that he could not perform the tasks and responsibilities required in a job that did not have telephonic communication or heavy reliance on face-to-face communication as a focus.  As he said himself, he purposefully limits activities that require continuous communication with others, but he is able to communicate.  There is no denying that the Veteran cannot hear well; however, the evidence does not support a finding that he is unemployable or that it would be impossible for him to follow a substantially gainful occupation on account of being unable to hear well.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus do not preclude substantially gainful employment.  As he is not service-connected for any other disabilities, entitlement to a TDIU must be denied. 
ORDER

Entitlement to a rating in excess of 50 percent for bilateral hearing loss, to include on an extraschedular basis, is denied.

Entitlement to a TDIU is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


